DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are allowed since there is no prior teaches a sensing display apparatus, comprising: a sensing device substrate, facing the pixel array substrate, and comprising: 
a first substrate; 
a sensing device, disposed on the first substrate; 
a first signal line, a second signal line, and a third signal line, disposed on the first substrate, 
wherein the sensing device comprises: 
a first switching element, electrically connected to the first signal line and the second signal line; an electrically conductive layer, electrically connected to the third signal line; 
an electrode layer, electrically connected to the first switching element; and 
a photo-sensitive layer, disposed between the electrode layer and the electrically conductive layer; 
an electric field shielding layer, disposed between the first signal line and the pixel array substrate, between the second signal line and the pixel array substrate, and between the third signal line and the pixel array substrate, 
wherein the sensing display apparatus has a plurality of light transmitting regions and a light shielding region surrounding the light transmitting regions, the sensing device, the first signal line, the second signal line and the third signal are disposed in the light shielding region, wherein the electric field shielding layer comprises a conductive material.
Claims 2-12 and 14-20 are allowed since they depend on the allowed claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871